Decree of the Surrogate’s Court, New York County, entered July 30, 1971, so far as appealed from directing that the share of the decedent’s estate payable to Manuela Carreira Lopez be paid to the Treasurer of the City of New York, unanimously affirmed, without costs and without disbursements. If the share of the estate payable to Manuela Carreira Lopez should eventually be deemed abandoned property, such moneys should escheat to the United States of America. Concur — ■ Stevens, P. J., Kupferman, Lane, Steuer and Capozzoli, JJ.